Citation Nr: 0724504	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-39 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision which reopened 
the veteran's claim for service connection for PTSD and 
denied the service connection claim.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

In January 2007, the veteran appeared at a hearing at the RO 
before the undersigned. 


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for PTSD in January 2002 and the veteran 
did not appeal.  

2.  Evidence submitted since then includes evidence which is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim. 

3.  The veteran did not serve in combat while on active duty.

4.  The veteran does not have PTSD based upon a verified 
stressor. 


CONCLUSIONS OF LAW

1.  The January 2002 RO decision that denied an application 
to reopen the claim for service connection for PTSD is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2006).  

3.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a May 2005 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claims.  Additionally, the requirements set 
forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding 
new and material evidence claims have been met.  The veteran 
has been notified of the evidence and information necessary 
needed to reopen his claim, to substantiate each element of 
the underlying service connection claim, and to substantiate 
the elements needed for service connection that were found 
insufficient in the prior denial on the merits.  He was told 
the reasons for the previous denial.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

The RO initially denied service connection for PTSD in 
January 1994 and again in October 1994.  An application to 
reopen a claim for service connection for PTSD was denied in 
January 2002.  The veteran was informed of that decision and 
he did not file a timely appeal.  The January 2002 decision 
denying the application to reopen for service connection for 
PTSD is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 
20.1103.  

The RO initially denied service connection for PTSD in 
January 1994 because there was no finding of an acquired 
psychiatric disorder incurred while on active duty, a 
psychosis manifested to a degree of 10 percent within one 
year of service discharge, or any current medical evidence 
showing a diagnosed psychiatric disorder, including PTSD.  
Subsequently, in June 1994, the veteran requested a VA 
examination as he had not received notice of the prior one 
scheduled for him and one was then afforded to him.  In 
October 1994, the RO again denied service connection noting 
the absence of evidence of a psychiatric disability in 
service, combat participation or reasonably supportive 
evidence of stressors in service.  Then, in January 2002, the 
RO declined to reopen the veteran's claim as the evidence 
failed to show service in Vietnam, PTSD or any other 
psychiatric disability in service, or a stressful experience.     

In June 2005, the veteran sought to reopen his claim for 
PTSD.  To reopen the claim, the veteran must submit new and 
material evidence.  See 38 U.S.C.A. 
§ 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The new evidence received since the January 2002 decision 
includes VA treatment records and a July 2005 VA examination 
report.  The veteran also submitted another PTSD 
questionnaire received in June 2005 in which he noted the 
stressor of being stabbed in service, for which he is 
service-connected.  While the veteran previously submitted a 
Report of Accidental Injury in 1999 and indicated that he was 
stabbed, that incident had not previously been considered as 
a verified stressor at a VA PTSD examination.  This evidence 
was not previously considered with respect to the PTSD claim 
and raises a reasonable possibility of substantiating the 
claim.  The veteran has therefore presented new and material 
evidence to reopen the claim for service connection.  
Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denials.   

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997). 

Section 4.125(a) of 38 C.F.R. requires that diagnoses of 
mental disorders conform to the fourth edition of the DSM- IV 
and that if a diagnosis is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A. The person has been exposed to a 
traumatic event in which both of the 
following were present: (1) the person 
experienced, witnessed, or was confronted 
with an event or events that involved actual 
or threatened death or serious injury, or a 
threat to the physical integrity of self or 
others (2) the person's response involved 
intense fear, helplessness, or horror. . . . 

B. The traumatic event is persistently 
reexperienced in one (or more) of the 
following ways: (1) recurrent and intrusive 
distressing recollections of the event, 
including images, thoughts, or perceptions. 
.   (2) recurrent distressing dreams of the 
event. . . . (3) acting or feeling as if the 
traumatic event were recurring (includes a 
sense of reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated). . . (4) 
intense psychological distress at exposure 
to internal or external cues that symbolize 
or resemble an aspect of the traumatic event 
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event 

C. Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present before 
the trauma), as indicated by three (or more) 
of the following: (1) efforts to avoid 
thoughts, feelings, or conversations 
associated with the trauma (2) efforts to 
avoid activities, places, or people that 
arouse recollections of the trauma (3) 
inability to recall an important aspect of 
the trauma (4) markedly diminished interest 
or participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of affect 
(e.g., unable to have loving feelings) (7) 
sense of a foreshortened future (e.g., does 
not expect to have a career, marriage, 
children, or a normal life span) 

D. Persistent symptoms of increased arousal 
(not present before the trauma), as 
indicated by two (or more) of the following:  
(1) difficulty falling or staying asleep (2) 
irritability or outbursts of anger (3) 
difficulty concentrating (4) hypervigilance 
(5) exaggerated startle response 

E. Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month. 

F. The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.

DSM-IV, DC 309.81. 

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Here, the veteran's DD 214 indicates that he had one year and 
seven months of foreign and/or sea service in United States 
Army Pacific (USARPAC).  He is the recipient of the National 
Defense Service Medal.  However, there are no decorations, 
awards or other indicia to demonstrate that the veteran was 
in combat and no indicia that he served in the Republic of 
Vietnam.   

In the past, the veteran has had diagnoses of PTSD and other 
psychological problems.  He described stressors that included 
body bag detail and the death of a close friend in the 
Republic of Vietnam.  There is no corroboration of his 
claimed stressors; the veteran's service personnel records do 
not confirm that he served in the Republic of Vietnam.  

There is no current diagnosis of PTSD based upon the stressor 
of being stabbed.  The most recent VA examination report in 
July 2005 was conducted with review of the claims folder and 
with the verified stressor of being stabbed in service.  Upon 
thorough examination of the veteran, the examiner noted an 
impression of psychotic disorder, not otherwise specified.  
The examiner specifically noted that the veteran did not meet 
the full DSM-IV criteria for PTSD as he only met one out of 
the four criteria.  

The record does show treatment for and diagnoses of PTSD.  
However, none of these diagnoses were based on verified 
stressors and/or a complete examination of the veteran as 
done in July 2005.  Thus, despite the fact that the veteran 
has diagnoses of PTSD, service connection for PTSD is not 
warranted as those PTSD diagnoses cannot be deemed to be 
based upon a verified in-service stressor.  While a stressor 
has been verified, it was concluded that the veteran did not 
have PTSD following the most recent examination.  Service 
connection for PTSD is not warranted.

The Board has considered the veteran's assertions relating 
his current diagnosis of PTSD to his period of active 
service.  However, as a layperson without ostensible medical 
training or expertise, he is not competent to render a 
probative opinion on a medical matter, such as whether he in 
fact suffers from service-related PTSD.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

In conclusion, the weight of the credible evidence 
demonstrates that the veteran does not have PTSD that was 
incurred in or aggravated by active service or that is 
related to service or to any corroborated incident therein.  
As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence has been received to reopen a claim 
for entitlement to service connection for PTSD. 

Service connection for PTSD is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


